392 U.S. 660
88 S.Ct. 2287
20 L.Ed.2d 1349
Robert Duane COPASv.Wilbur J. SCHMIDT.
No. 45, Misc.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

Bronson C. La Follette, Atty. Gen. of Wisconsin, and William A. Platz, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Wisconsin.
PER CURIAM.


1
The motion to substitute Wilbur J. Schmidt, Secretary, Wisconsin Department of Health and Social Services, as the party respondent is granted. The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are also granted. The judgment is vacated and the case is remanded to the Supreme Court of Wisconsin for further consideration in light of Mempa v. Rhay, 389 U.S. 128, 88 S.Ct. 254, 19 L.Ed.2d 336.